O’NIELL, J.
(dissenting). This case, in my opinion, is governed by paragraph (d) of subsection 6 of section 1 of Act 179 of 1918, p. 337, which paragraph is applicable only to foreign corporations. Its provisions, as is conceded in the opinion submit*1079ted by the Chief Justice, are not appropriate or applicable to a domestic corporation. The paragraph declares that a suit of this character, against a corporation that has established an office in a parish other than that in which its agent for service of process resides, shall, at the option of the plaintiff, be brought either in the parish where the cause of action arose or in the parish of the residence of the corporation’s agent for service of process. That is the same' as to say that the suit shall not be brought in any other parish than that in which the cause of action arose or that in which resides the corporation’s agent for service of process. The omission of the right to bring suit at the domicile of the corporation, and the provision for bringing suit at the residence of the corporation’s agent for service of process, show plainly that the paragraph applies only to foreign corporations. Domestic corporations are not required, or permitted, to appoint an agent for service of process, residing in any parish that the eorporation may choose.
Paragraph (f) of the same subsection declares that a suit of this character may be brought at the domicile of the corporation, or where it has its main office, or in the parish where the cause of action arose. That paragraph, therefore, cannot possibly have reference or application to a foreign corporation, because a foreign corporation cannot have its domicile in this state. A corporation domiciled in the state is not a foreign, but a domestic, corporation. Nor is it to be presumed that any foreign corporation would have “its main office” in this state. We do not know, and have no reason to suppose, that the office in New Orleans, of the defendant in this case, is “its main office.” 1 presume that its main office is at its domicile, in Delaware.
It is virtually conceded, in the opinion submitted by the Chief Justice, that the interpretation that he proposes to give to paragraph (f) makes that paragraph, as well as paragraph (d), seem ridiculous; it must be conceded also that this interpretation, proposed to be given to paragraph (f), absolutely stultifies paragraph (d). The two paragraphs ought to be so construed as to give to each its plain and simple meaning; that is, construe paragraph (d) as being, as it plainly is, applicable to foreign corporations only, and construe paragraph (f) as being, as it plainly is, applicable to domestic corporations only.
The cause of the apparent conflict between the two paragraphs is obvious. Paragraph (f) is out of place, at the end of subsection (6), all other paragraphs of which, as the title says, refer only to foreign corporations. Paragraph (f) was intended to be inserted at the end of subsection 5, where it belongs. It was manifestly intended to take the place of paragraph (d) of that subsection, fixing the venue of suits against domestic corporations. There is ample authority for our correcting such a palpable error, so as to carry out the intention of the Legislature, and avoid making one provision of the statute stultify another. 36 Cyc. 1126; City of Crowley v. Police Jury, 138 La. 488, 70 South. 487.
Rehearing refused by the WHOLE COURT.